Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2014

                                      No. 04-14-00537-CV

STATE OF TEXAS FOR THE BEST PROTECTION OF CHRISTI MICHELLE GOOD,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-00485
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
        Appellant’s notice of appeal was filed in this court on July 30, 2014. On the same day,
the clerk of this court notified Appellant in writing that our records do not show that the $195.00
or $10.00 filing fees have been paid. Further, our records do not show that Appellant is excused
by statute or rule from paying the filing fees. See TEX. R. APP. P. 5 (requiring fees in civil
cases); id. R. 20.1 (waiving fees if indigence established). The clerk’s July 30, 2014 letter
warned Appellant if the filing fees were not paid, the appeal was subject to being stricken. To
date, this court has not received payment or an affidavit of indigence. See id. R. 20.1(c)(1).
       The clerk’s letter also advised Appellant that the docketing statement must be filed with
this court by August 11, 2014. See id. R. 32.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 5.2,
available at http://www.4thcoa.courts.state.tx.us/rules/localrules.asp. To date, no docketing
statement has been filed.
        Appellant is ORDERED to show cause in writing within FIFTEEN DAYS of the date of
this order that either (1) the $195.00 and $10.00 filing fees have been paid, or (2) Appellant is
entitled to appeal without paying the filing fees. If Appellant fails to respond within the time
provided, this appeal will be dismissed. See TEX. R. APP. P. 5, 42.3(c); In re W.J.C., No. 04-05-
00532-CV, 2005 WL 3477883 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court